                  Case 5:06-cr-00050-XR Document 683 Filed 10/04/18 Page 1 of 6
                                                                                                         -
                                      UNITED STATES DISTRICT COURT                                         oci         4 2018
                                           Western District of Texas                                               T      COURT
                                                      SAN ANTONIO DIVISION                       CLEK,U.S.
                                                                                                                          F TEXAS

UNITED STATES OF AMERICA

        V.                                                              Case Number       SA-06-CR-050 (02)-XR
                                                                        USM Number        6381 3-1 79
RAUL JASSO
Aliases: "Richard' "Jr."
         Raul Jasso, Jr.

       Defendant.
                                                         ****AM EN DED****
                                           JUDGMENT IN A CRIMINAL CASE
                                   (For Offenses Committed On or After November 1, 1987)
                                                  (To edit sentencing information)

         The defendant, RAUL JASSO, was represented by Mr. Andres A. Ramos.

         On motion of the United States, the Court has dismissed the remaining counts as to this defendant.

       The defendant pled guilty to Count(s) One (1) of the Superseding Indictment on July 26, 2006. Accordingly, the
defendant is adjudged guilty of such Count(s), involving the following offense(s):


Title & Section               Nature of Offense                                 Offense Ended                     Count (s)

21 USC § 841(a)(1),          Conspiracy to Distribute and Possess With          July 2004 through                 is
21 USC § 841 (b)(1 )(A), &   Intent to Distribute in Excess of 5 Kilograms      March 15, 2006
21 USC § 846                 of Cocaine


       As pronounced on November 2, 2006, the defendant is sentenced as provided in pages 2 through 6 of this Judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

         It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the Court and United States Attorney of any
material change in the defendant's economic circumstances.

        Signed this the            ay of October, 2018




                                                                                    XAVIER RODRIGUEZ
                                                                                 United States District Judge
                   Case 5:06-cr-00050-XR Document 683 Filed 10/04/18 Page 2 of 6
AO 245   B (Rev. 06/05)(\N.D.TX.)   -   Imprisonment




                                                                                                                    Judgment--Page 2
Defendant: RAUL JASSO
Case Number: SA-06-CR-050 (02)-XR

                                                             IMPRISONMENT

       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
ONE HUNDRED THIRTY-FIVE (135) MONTHS. It is this Courts intention that the sentence imposed in this case shall run
consecutive to sentence imposed in State matter: 2006CRN000770D1


              The Court makes the following recommendations to the Bureau of Prisons:
              (1) That the defendant serve this sentence in a Federal Correctional Institution as close to South Texas as possible.
              (2) That If eligible, the defendant participate in the 500 - Hour Intensive Drug Abuse Education Program.
              (3) That the defendant enroll in and participate in the General Equivalency Diploma Program while incarcerated.




          The defendant shall remain in custody pending service of sentence.




                                                                RETURN

          I   have executed this Judgment as follows:




          Defendant delivered on                                     to
at                                                                               with a certified copy of this Judgment.


                                                                                       United States Marshal

                                                                                  By
                                                                                             Deputy Marshal
                Case 5:06-cr-00050-XR Document 683 Filed 10/04/18 Page 3 of 6
AO 245 B (Rev. 06/05)(W.D.TX.) - Supervised Release


                                                                                                          Judgment--Page 3
Defendant: RAUL JASSO
Case Number: SA-06-CR-050 (02)-XR

                                                      SUPERVISED RELEASE

         Upon release from imprisonment, the defendant shall be on supervised release for a term of FIVE (5) YEARS.

        While on supervised release, the defendant shall comply with the mandatory and standard conditions that have been
adopted by this Court as set forth on pages 4 and 5 of this judgment.
                 Case 5:06-cr-00050-XR Document 683 Filed 10/04/18 Page 4 of 6



                                                                                                                   Judgment--Page 4
 Defendant: RAUL JASSO
 Case Number: SA-06-CR-050 (02)-XR
                                                  CONDITIONS OF SUPERVISION
 Mandatory Conditions:
 1)   The defendant shall not commit another federal, state, or local crime.

2)    The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
      controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at
      least two periodic drug tests thereafter, as determined by the court.

3)    In supervised release cases only, the defendant must report to the probation office in the district to which the defendant is
      released within 72 hours of release from custody of the Bureau of Prisons.

4)    If convicted of a felony, the defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous
      weapon.

5)    The defendant shall cooperate in the collection of DNA as directed by the probation officer if the collection of such a
      sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. § 1413a).

6)    If convicted of a sexual offense as described in 18 U.S.C. § 4042(c)(4), the defendant shall register with the state sex
      offender registration agency in the state where the defendant resides, works, or is a student, as directed by the probation
      officer.

7)    If convicted of a domestic violence crime as defined in 18 U.S. C. § 3561(b), the defendant shall participate in an approved
      program for domestic violence.

8)    If the judgment imposes a fine or restitution, it is a condition of supervision that the defendant pay in accordance with the
      Schedule of Payments sheet of the judgment.

Standard Conditions:

1)    The defendant shall not leave the judicial district without permission of the court or probation officer.

2)    The defendant shall report to the Probation Officer and shall submit a truthful and complete written report within the first
      five days of each month.

3)    The defendant shall answer truthfully all inquires by the Probation Officer and follow the instructions of the Probation
      Officer.

4)    The defendant shall support his or her dependents and meet other family responsibilities.

5)    The defendant shall work regularly at a lawful occupation unless excused by the Probation Officer for schooling, training or
      other acceptable reasons.

6)    The defendant shall notify the Probation Officer at least ten days prior to any change in residence or employment.

7)    The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer
      any controlled substance or any paraphernalia related to any controlled substance, except as prescribed by a physician.

8)    The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered.

9)    The defendant shall not associate with any persons engaged in criminal activity, and shall not associate with any person
      convicted of a felony unless granted permission to do so by the Probation Officer.

10)   The defendant shall permit a Probation Officer to visit him or her at any time at home or elsewhere and shall permit
      confiscation of any contraband observed in plain view of the Probation Officer.

11)   The defendant shall notify the Probation Officer within seventy-two hours of being arrested or questioned by a law
      enforcement officer.

12)   The defendant shall not enter into any agreement to act as an informer or special agent of a law enforcement agency
      without the permission of the Court.

13) As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
      defendant's criminal record or personal history or characteristics and shall permit the probation officer to make such
      notifications and to confirm the defendant's compliance with such notification requirement.
                Case 5:06-cr-00050-XR Document 683 Filed 10/04/18 Page 5 of 6
AO 245 B (Rev. 05/04)(W.D.TX.) - Sucervised Release

                                                                                                                   Judgment--Page 5
Defendant: RAUL JASSO
Case Number: SA-06-CR-050 (02)-XR

14)   If convicted of a sexual offense as described in 18 U.S.C. § 4042(c)(4), or has a prior conviction of a State or local offense
      that would have been an offense as described in 18 U.S.C. § 4042 (c)(4) if a circumstance giving rise to Federal
      jurisdiction had existed, the defendant shall participate in a sex offender treatment program approved by the probation
      officer. The defendant shall abide by all program rules, requirements and conditions of the sex offender treatment
      program, including submission to polygraph testing, to determine if the defendant is in compliance with the conditions of
      release. The defendant may be required to contribute to the cost of the services rendered (copayment) in an amount to be
      determined by the probation officer, based on the defendant's ability to pay.

15)   The defendant shall submit to an evaluation for substance abuse or dependency treatment as directed by the probation
      officer, and if deemed necessary by the probation officer, the defendant shall participate in a program approved by the
      probation officer for treatment of narcotic addiction or drug or alcohol dependency which may include testing and
      examination to determine if the defendant has reverted to the use of drugs or alcohol. The defendant may be required to
      contribute to the cost of the services rendered (copayment) in an amount to be determined by the probation officer, based
      upon the defendant's ability to pay.

16)   The defendant shall submit to an evaluation for mental health counseling as directed by the probation officer, and if
      deemed necessary by the probation officer, the defendant shall participate in a mental health program approved by the
      probation officer. The defendant may be required to contribute to the cost of the services rendered (copayment) in an
      amount to be determined by the probation officer, based upon the defendant's ability to pay.

17)   If the defendant is excluded, deported, or removed upon release from imprisonment, the term of supervised release shall
      be a non-reporting term of supervised release. The defendant shall not illegally re-enter the United States. If the
      defendant lawfully re-enters the United States during the term of supervised release, the defendant shall immediately
      report in person to the nearest U.S. Probation Office.

18)   If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pay such
      penalties in accordance with the Schedule of Payments sheet of the judgment.

19)   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
      supervision that the defendant shall provide the probation officer access to any requested financial information.

20) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
    supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval
    of the probation officer unless the defendant is in compliance with the payment schedule.
                 Case 5:06-cr-00050-XR Document 683 Filed 10/04/18 Page 6 of 6
A0   245 B (Rev. 06/05)(W.D.TX.)   -   CMP


Defendant: RAUL JASSO
Case Number: SA-06-CR-050 (02)-XR

                                                                                                                 Judgment--Page 6

                                                 CRIMINAL MONETARY PENALTIES! SCHEDULE

          The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments
set forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. Criminal Monetary Penalties, except those payments made through Federal
Bureau of Prisons' Inmate Financial Responsibility Program shall be paid through the Clerk, United States District Court, 655
East Durango Boulevard, Room G-65, San Antonio, Texas 78206.

          The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
                                             Assessment              Fine                          Restitution
 TOTAL:                                      $100.00                 $0                            $0


                                                           Special Assessment

         It is ordered that the defendant shall pay to the United States a special assessment of $100.00.   Payment of this sum
shall begin immediately.


                                                                  Fine

          The fine is waived because of the defendant's inability to pay.
